FILED
                                                                                              JUL 3 1 2012
                              UNITED STATES DISTRICT COURT
                                                                                      Clerk, U.S. Dist!ict. & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                           Courts for the D1stnct of Columbia



Cynthia Mewborn,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
                                                      Civil Action No.        12 1261
United States Environmental Protection         )
Agency et al.,                                 )
                                               )
                Defendants.                    )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of plaintiff's pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a complaint upon a

determination that the complaint fails to state a claim upon which relief may be granted or is

frivolous).

        Plaintiff is a District of Columbia resident suing the United States Environmental

Protection Agency ("EPA"), the United States Coast Guard, and BP oil company for property

damage and personal injury. Compl. at 2. Plaintiff alleges that defendants promised to use her

"ideas for stopping the oil leak off of the Coast of Mexico in 201 0 .... ," id., but apparently

reneged. Plaintiff also alleges that defendants in fact stole her "Dome Cap" idea and used it. !d.

She seeks a total of $400 million in damages.

        Plaintiff does not allege that her ideas are patented, trademarked or otherwise registered

for protection. Nor is there any indication in the complaint's allegations and attachments that

plaintiff and defendants established a legal relationship of any kind. To the contrary, plaintiff




                                                                                                                           3
attaches a letter from EPA that, among other things, thanks her for her submission and informs

her that "[ s]ince the Deepwater Horizon oil rig exploded, the federal government has received

more than 20,000 suggestions and technology solutions from vendors and other members of the

public in the United States and abroad. The EPA alone has received more than 2,000 suggestions

each of which were reviewed in an orderly and expeditious manner." Compl. Attach. Given the

nature of plaintiffs suggestions, EPA informed her that it was forwarding her submission to the

Coast Guard. /d. Plaintiff also attaches an email message purportedly from Lara Autry whom

plaintiff alleges told her in a telephone conversation "that [EPA] not only wanted to use one of

my idea[s] ... I had submitted in stopping the [oil] leak[,] but that they wanted all of my ideas

and that three of my ideas were being implemented [b ]y [the Coast Guard]." Com pl. at 1.

Autry's email, however, makes no such representations and, like the EPA's letter, is a letter

generally thanking plaintiff for her "continued thoughts and ideas to help with such an

unfortunate disaster." Com pl. Attach.

       Not only does the complaint fail to state a cognizable claim but it also presents the type of

fantastic or delusional scenarios warranting dismissal under § 1915(e)(2) as frivolous. See

Neitzke v. Williams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.

1994). "A court may dismiss as frivolous complaints reciting bare legal conclusions with no

suggestion of supporting facts, or postulating events and circumstances of a wholly fanciful

kind." Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. 1981 ). Since the instant complaint

qualifies for such treatment, it will be dismissed. A separate Order accompanies this

Memorandum Opinion.



                  \f\..-
Date: July   1fl__, 2012
                                                 2